PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,757,989
Issue Date:   01 Sep 2020
Application No. 15/625,717
Filing or 371(c) Date: 16 Jun 2017
Attorney Docket No.    KNW-001CPRCE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the renewed petition under 37 CFR 1.182, requesting a duplicate ribbon copy, which is being treated as a request for duplicate Letters Patent for the above-identified patent, both petitions were filed 08 June 2021.

The petition to expedite under 37 CFR 1.182 is GRANTED. 

The petition to receive a duplicate Letters Patent is GRANTED. 

Since a petition fee under 37 CFR 1.17(f) is due each time a request for expedited consideration under 37 CFR 1.182 is filed, the fee of $105 was charged to the deposit account, as authorized. See 35 U.S.C. 42.

Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

A copy of this decision is being faxed to the Office of Data Management (ODM) for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	Rochaun Hardwick,  Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)